NOTE: This order is nonprecedential.i
United States Court of Appeals
for the FederaI Circuit
PFIZER INC. AND PFIZER LIMITED,
Plo;intiffs-Appellees, -
V.
TEVA PHARMACEUTICALS USA, INC.
Defendant-Appellan,t.
2012-1068
Appea1 from the United States District C0urt for the
EaStern District of Virginia in case n0. 10-CV-0128, Judge
Rebecca Beach S1nith.
ON MOTION
ORDER
Teva Pharmaceutica1s USA, Inc. moves for a 7-day ex-
tension of tin1e, until March 19, 2012, to file its reply
brief Piizer Inc. and Pfizer Lirnited oppose
Upon consideration thereof
IT ls ORDERED THAT:

PFIZER v_ TEvA PHARMACEUTICALS 2
The motion is granted p
FOR THE COURT
MAR 02 2012
lsi J an H0rb 2113
Date Jan Horba1y
C1erk
cc: Aar0n Stiefel, ESq.
Kevin J. Cu11igan, Esq. »
FILED
321 u.s. coors er APPEALs son
me FEnEnAL macon
MAR U2 2012
JAN HURBAl.Y
CLERK